Citation Nr: 0114024	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-05 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to January 
1971.  He died in February 1999; the appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating action of the Huntington, 
West Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDING OF FACT

The veteran was not in actual receipt of a 100 percent 
disability rating for the statutory period of time, nor has 
it been shown that the veteran would have been in receipt of 
a 100 percent disability rating but for CUE in a final RO or 
Board decision.  In addition, the veteran was not 
"hypothetically" entitled to a 100 percent disability 
rating for the required period of time.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under the 
provision of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.22 (1999); 38 C.F.R. § 3.22 (2000). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The death certificate reveals that the veteran died in 
February 1999 as the result of cardiopulmonary arrest with 
hypoxemic brain injury due to or as a consequence of 
ventricular fibrillation, due to or as a consequence of 
coronary artery disease.  At the time of his death, the 
veteran was service-connected for paranoid schizophrenia, 
rated as 100 percent disabling from October 22, 1990.  
Service connection was not in effect for any other 
disability.  

In a July 1980 rating action, service connection was granted 
and a 10 percent rating assigned for chronic undifferentiated 
schizophrenia with depressive features, effective from April 
20, 1980.  

By a February 1982 rating action, the RO assigned a temporary 
total rating under the provisions of 38 C.F.R. § 4.29 for the 
period May 13, 1981 to June 30, 1981, after which a 10 
percent rating was assigned. 

In an April 1992 rating action, the RO assigned a temporary 
total rating under the provisions of 38 C.F.R. § 4.29 for the 
period December 28, 1981 to March 31, 1992, after which a 30 
percent rating was assigned.

In a March 1983 decision, the RO assigned a temporary total 
rating, pursuant to 38 C.F.R. § 4.29 for the period September 
1, 1982 through September 30, 1982, after which the 30 
percent rating was reassigned.  

In August 1983, the RO assigned a temporary total rating for 
the period from March 25, 1983 through April 30, 1983, after 
which a 50 percent rating was assigned.

In February 1985, the RO assigned a temporary total percent 
rating for paranoid type schizophrenia under 38 C.F.R. § 4.29 
from March 25 to April 30, 1983, and a schedular 100 percent 
rating thereafter.

In a June 1989 rating decision, the RO reviewed the report of 
a recent period of Observation and Examination and reduced 
the rating to 70 percent, effective from September 1, 1989.  
The veteran disagreed with that determination and perfected 
an appeal to the Board.  In an August 1990 decision, the 
Board determined that the veteran was not entitled to an 
increased rating. 

In March 1991, the RO denied the veteran's claim for 
increased rating.  He disagreed with that determination and 
perfected an appeal to the Board.  The Board reviewed the 
veteran's appeal and remanded the case in July 1992 for 
further development.  Thereafter, in an August 1992 rating 
action, the RO increased the rating to 100 percent, effective 
from January 19, 1992.  

The veteran disagreed with the effective date assigned and 
again perfected his appeal to the Board.  In an October 1995 
decision, the Board determined that the proper effective date 
for the assignment of the 100 percent evaluation was October 
22, 1990.  The RO effectuated the Board decision in a 
November 1995 rating action.  

The appellant submitted an Application for Dependency and 
Indemnity Compensation in February 1999.  In statements in 
support of her claim, she argued that the veteran's service-
connected disability had been rated 100 percent disabling 
since at least 1985. 

II.  Analysis

Under the provisions of 38 U.S.C.A. § 1318, the surviving 
spouse of a veteran is entitled to DIC benefits "in the same 
manner as if the veteran's death was service connected," if 
the veteran "was in receipt of or entitled to 
receive...compensation at the time of death for a service-
connected disability that...was continuously rated totally 
disabling for a period of 10 years or more preceding death."  
See Damrel v. Brown, 6 Vet. App. 242, 245 (1994). 

The United States Court of Appeals for Veterans Claims 
(Court) recently clarified the case law surrounding the 
"entitled to receive" claims and held that a survivor of a 
deceased veteran is eligible for DIC under 38 U.S.C.A. 
§ 1318(b)(1) if:  

? (1) the veteran was in actual receipt of a 100 percent 
disability rating for the statutory period of time, 
? (2) the veteran would have been in receipt of a 100 
percent disability rating but for clear and unmistakable 
error (CUE) in a final RO or Board decision, or 
? (3) if under specific and limited exceptions the veteran 
was "hypothetically" entitled to a 100 percent 
disability rating for the required period of time.  
Marso v. West, 113 Vet. App. 260 (1999).  

In the present case, the veteran was not in actual receipt of 
a 100 percent rating for the statutory period of time; the 
rating was in effect for slightly less than seven years.  

With regard to whether the veteran would have been in receipt 
of a 100 percent disability rating but for CUE in a final RO 
or Board decision, no argument has been raised that the 
rating actions which reduced the rating from 100 percent to 
70 percent or the Board decision that denied the veteran's 
claim for a rating in excess of 70 percent involved CUE.  The 
Board notes the appellant's statements indicating that the 
veteran had been told when the 100 percent rating had been 
assigned again, following the reduction to 70 percent, that 
the rating should not have been reduced at all; however, 
those statements alone do not raise a valid CUE claim.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  Simply 
put, the appellant has not alleged that either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  The Board further 
notes that although the degree of specificity necessary to 
raise a CUE theory has not been set forth by the Court, the 
appellant has not identified to the Board or the RO the 
decision sought to be attacked collaterally under the CUE 
theory.  That much is required.  Cole v. West, 13 Vet. 
App. 268 (1999).  Finally, simply disagreeing with how the 
evidence was weighed is never CUE.  Luallen v. Brown, 8 Vet. 
App. 92 (1995).  Hence, the appellant has not shown that the 
veteran would have been in receipt of a 100 percent rating 
but for CUE in a final RO or Board decision.  

Hypothetical entitlement exists under option (3) of the Marso 
decision if 38 C.F.R. § 19.196 applies.  Carpenter v. West, 
11 Vet. App. 140 (1998).  This exception, however, is not 
applicable in this case because 38 C.F.R. § 19.196 was 
eliminated when 38 C.F.R. § 20.1106 became effective on March 
4, 1992.  Id.  Here, the appellant filed her claim in 
February 1999, and hence, as a matter of law the new 
regulation must be applied.  Marso.  

Hypothetical entitlement would also exist if there was no 
final decision regarding the veteran's level of disability 
which would affect a survivor's claim for benefits under 
38 U.S.C.A. § 1318(b)(1).  Wingo v. West, 11 Vet. App. 307 
(1998); Marso.  In the present case, the August 1992 rating 
decision which granted a 100 percent schedular rating and 
assigned an effective date therefor, would affect the 
appellant's claim under 38 U.S.C.A. § 1318(b)(1).  Thus, 
hypothetical entitlement is not warranted. 

As the veteran did not establish a right to receive total 
service-connected disability compensation from VA for the 10 
year statutory period; as it has not been shown that he would 
have established such a right if not for CUE by VA; and as 
the limited exceptions pertaining to hypothetical entitlement 
are not applicable, entitlement to DIC under 38 U.S.C.A. § 
1318 is denied.

In reaching this decision the Board notes that a final 
regulation was recently published which established an 
interpretive rule reflecting VA's conclusion that 38 U.S.C.A. 
§ 1318(b) authorizes payment of DIC only in cases where the 
veteran had, during his lifetime, established a right to 
receive total service-connected disability compensation from 
VA for the period required by that statute or would have 
established such a right in not for CUE by VA.  65 Fed. Reg. 
3388-92 (2000) (now codified at 38 C.F.R. § 3.22 (2000)).  As 
the appellant does not meet the liberalized interpretation of 
38 C.F.R. § 3.22 provided for in Wingo, she cannot meet the 
stricter standard set forth in 38 C.F.R. § 3.22 (2000).  
Thus, the Board finds that a remand for the RO to consider 
the application of the newer version of 38 C.F.R. § 3.22 is 
not necessary and the appellant is not prejudiced by the 
Board's determination.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Finally, in reaching this decision the Board considered the 
application of the doctrine of reasonable doubt, however, as 
the preponderance of the evidence is against any entitlement 
to compensation under 38 U.S.C.A. § 1318 the doctrine is not 
applicable.  38 U.S.C.A. § 5107.

The Board is aware that the recent enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), (VCAA), significantly adds to and amends the 
statutory law concerning VA's duty to notify and assist 
claimants in processing claims for VA benefits.  In a case 
such as this, however, where the law and not the evidence is 
dispositive, the Board finds that a remand to consider 
application of the VCAA would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant.  The pertinent fact, whether the veteran was 
in receipt of total service-connected disability compensation 
from VA for the 10 year statutory period, is not in dispute 
and there is no evidence which could be obtained to 
substantiate the appellant's claim.  


ORDER

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 (West 1991) is denied.


REMAND

The appellant contends that service connection should be 
granted for the cause of the veteran's death.  In the rating 
action on appeal, the RO denied the appellant's claim as not 
well grounded.  The VCAA, however, eliminated any duty on the 
part of a claimant to submit a well grounded claim, and, as 
noted above, significantly added to and amended the statutory 
law concerning VA's duties when processing claims for VA 
benefits.  Given those changes, the Board finds that a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law, and to 
allow the RO the opportunity to readjudicate the claim on the 
merits.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Board has reviewed the claims folder and identified 
certain additional assistance that must be rendered to comply 
with the change in the law.  In this regard, the Board notes 
that the terminal hospital reports have not been obtained and 
it does not appear that the RO has attempted to obtain those 
records.  Under the VCAA, reasonable efforts must be made in 
obtaining this evidence.  

VA must also notify the claimant of any information, and any 
medical or lay evidence, not previously provided to VA that 
is necessary to substantiate the claim.  Such notification 
must indicate which portion of that information and evidence, 
if any is to be provided by the appellant and which portion, 
if any, VA will attempt to obtain on behalf of the appellant.  
While the statement of the case (SOC) issued in the present 
appeal attempts to accomplish some of these points, full 
compliance with the new notice provisions is not shown.  In 
this respect, the Board takes this opportunity to inform the 
appellant that in order to substantiate her claim, it is 
necessary that the record contain competent evidence which 
shows that the veteran's death was related to his service-
connected paranoid schizophrenia or was otherwise related to 
service. 

The Board further notes that the duty to assist the claimant 
in compensation cases includes obtaining a medical opinion 
when such an opinion is necessary to make a decision on the 
claim.  The evidence presently of record is insufficient to 
decide the issue of service connection with any certainty and 
since the Board cannot exercise its own independent judgment 
on medical matters, an opinion based on a review of the 
entire record is required.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  As such, an opinion has not been obtained 
in this case, further development is in order. 

In light of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the appellant 
and notify her of the need to submit 
competent medical evidence in support of 
her assertions that the veteran's death 
was the result of his service-connected 
paranoid schizophrenia or otherwise 
related to service. 

2.  The RO should contact the appellant 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to any cardiac care provided to 
the veteran after service which are not 
yet of record, including any records 
pertaining to the terminal 
hospitalization.  Based of her response, 
the RO should attempt to obtain copies of 
all records which have not been 
previously obtained.  All attempts to 
secure this evidence must be documented 
in the claims folder by the RO.  If after 
making reasonable efforts to obtain those 
named records the RO is unable to do so, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant must then be 
given an opportunity to respond.

3.  After allowing sufficient time for 
response from the appellant, the RO 
should forward the claims folder to an 
appropriate VA physician for a review of 
all of the records.  Thereafter, the 
examiner must offer an opinion whether it 
is at least as likely as not that the 
veteran's service connected paranoid 
schizophrenia was related to the cause of 
his death.  A complete rationale for any 
opinion expressed must be provided.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions and all 
notification and development action 
required by the Veterans Claims 
Assistance Act have been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include the 
necessary opinion, appropriate corrective 
action is to be taken.  

5.  Thereafter, the RO should again 
review the appellant's claim.  If any 
benefit sought on appeal remains denied, 
the appellant and representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



